 

Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) is made and entered into as of the 8th day of June, 2017, by and
among:

 

(i)         JAMES RIVER GROUP HOLDINGS, LTD., a Bermuda company (the former
company name of which is Franklin Holdings (Bermuda), Ltd.), and JRG REINSURANCE
COMPANY LTD., a regulated insurance company domiciled in Bermuda (each a
“Borrower” and, collectively, the “Borrowers”);

 

(ii)        THE FINANCIAL INSTITUTIONS listed as lenders on the signature pages
hereto and their successors and assigns (each a “Lender” and, collectively, the
“Lenders”); and

 

(iii)      KEYBANK NATIONAL ASSOCIATION, a national banking association, in its
capacity as “Administrative Agent” under the Credit Agreement (defined below).

 

Recitals:

 

A.           The Borrowers, the Lenders and the Administrative Agent and certain
other parties are the parties to that certain Amended and Restated Credit
Agreement dated as of December 7, 2016 (the “Credit Agreement”), pursuant to
which, inter alia, the Lenders agreed, subject to the terms and conditions
thereof, to advance Loans (as this and other capitalized terms used herein and
not otherwise defined herein are defined in the Credit Agreement) to the
Borrowers; and the Letter of Credit Issuer agreed, subject to the terms and
conditions thereof, to issue Letters of Credit.

 

B.           The Borrowers have requested the Lenders to agree to certain
amendments to the Credit Agreement; and upon and subject to the terms and
conditions of this First Amendment, the Lenders have agreed with such request.

 

 

 

 

Agreements:

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements hereinafter set forth, the Borrowers, the Lenders and the
Administrative Agent, intending to be legally bound, hereby agree as follows:

 

1.            Amendments to the Credit Agreement. Subject to the terms and
conditions of this First Amendment, including, without limitation, Paragraph 2,
below, the Credit Agreement is hereby amended as follows:

 

(A)         The definition of the term “Adjusted Consolidated Debt” in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety to
provide as follows:

 

“Adjusted Consolidated Debt” means, as of any date, Consolidated Debt of the
Parent (of the type described in any or all of clauses (a), (b), (c), (d), (e),
(h) and (i) of the definition of “Debt”, but:

 

(i)          as to clause (b) of such definition of Debt, excluding Hybrid
Securities, except to the extent that the aggregate amount outstanding on any
date of determination of all such Hybrid Securities exceeds an amount equal to
fifteen percent (15%) of Total Capitalization on such date (or, if such date is
not a Fiscal Quarter-end, as of the end of the Fiscal Quarter most recently
ended for which financial statements are required to have been furnished to the
Administrative Agent pursuant to Section 5.01) and

 

(ii)         as to clause (i) of such definition of Debt, only to the extent
that it is an unpaid obligation in respect of a letter of credit or letter of
guaranty that is then due and payable (and not contingent) on such date.

 

(B)         Clause (b) of the definition of the term “Debt” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to provide
as follows:

 

(b)          all obligations of such Person evidenced by bonds, debentures,
notes (including, without limitation, Hybrid Securities) or similar instruments,

 

(C)         Clause (b) of the definition of the term “Payment Guaranty” in
Section 1.01 of the Credit Agreement is hereby amended by restating the
reference therein to “James River” to be “James River UK.”

 

 2 

 

 

(D)         The definition of the term “Total Capitalization” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to provide
as follows:

 

“Total Capitalization” means, as of any date, the aggregate of, without
duplication, (a) Consolidated Debt of the Parent, of the type described in any
or all of clauses (a), (b) (which, by way of clarification and not limitation,
shall include Hybrid Securities), (c), (d), (e) and (h) of the definition of
“Debt” on such date, plus (b) Consolidated Net Worth of the Parent, on such
date.

 

(E)         Sub-clauses (i) and (ii) of clause (b) of the definition of the term
“Change in Control” in Section 1.01 of the Credit Agreement are hereby amended
and restated in their entirety to provide, respectively, as follows:

 

(i) 50% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in the Parent and (ii) 50% of the aggregate
economic interests represented by the issued and outstanding Equity Interests in
the Parent;

 

(F)         (1) The word “or” is added to the end of clause (d) of the
definition of the term “Change in Control” in Section 1.01 of the Credit
Agreement; (2) the word “or” and the semi-colon following it are deleted from
the end of clause (e) of such definition and a period is inserted in their place
and stead; and (3) clause (f) of such definition is deleted in its entirety.

 

(G)         The definition of the term “Fiscal Quarter Increase” in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to
provide as follows:

 

“Fiscal Quarter Increase” means, as to any Fiscal Quarter, the sum of (a) the
greater of (i) an amount equal to thirty-seven and one-half percent (37.50%) of
the Parent’s Consolidated net, after tax earnings (determined in accordance with
GAAP) for such Fiscal Quarter and (ii) zero dollars ($0) and (b) an amount equal
to thirty-seven and one-half percent (37.50%) of Net Available Proceeds received
by the Parent or any of its Subsidiaries in such Fiscal Quarter.

 

(H)         Clause (i) of the definition of the term “Permitted Acquisition” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to provide as follows:

 

(i)          the aggregate consideration (including assumed Debt) for such
Acquisition shall not exceed an amount equal to fifty percent (50%) of
Consolidated Net Worth as of the end of the Fiscal Quarter most recently ended
prior to the date on which such

 

 3 

 

 

Acquisition is consummated for which financial statements are required to have
been furnished to the Administrative Agent pursuant to Section 5.01.

 

(I)           (1) The word “and” is added to the end of clause (h) of the
definition of the term “Permitted Acquisition” in Section 1.01 of the Credit
Agreement; and (2) clause (j) of such definition is deleted in its entirety.

 

(J)           The following provisions are hereby added to Section 1.01 as new
defined terms in the appropriate alphabetical order:

 

“Guarantor Guaranteed Amount” means at any time, without duplication, the
aggregate principal amount of all Debt for which Guarantees have been made by
any and all Guarantors under Section 6.04(a)(iv)(C) that is outstanding at such
time; provided, however, that, by way of clarification and not limitation, the
Guarantor Guaranteed Amount shall not apply to a Guarantee made by JRG
Reinsurance of Debt of the Parent under Section 6.04(a)(iv)(D).

 

*           *           *

 

“Hybrid Securities” means (a) the Restatement Effective Date Trust Preferred
Securities and (b) any so-called ‘hybrid preferred securities’ consisting of
other Trust Preferred Securities, deferrable interest Subordinated Debt,
mandatory convertible debt or other hybrid securities (i) that are shown on the
Consolidated financial statements of the Parent as liabilities, (ii) that, if
evaluated by S&P, would be classified by S&P as possessing a minimum of
intermediate equity content or, if evaluated by Moody’s, would be classified as
possessing Basket C equity credit, and (iii) that, by their terms (or by the
terms of any security into which they are convertible or for which they are
exchangeable) or upon the happening of any event or otherwise, does not mature,
are not mandatorily redeemable and are not subject to any mandatory repurchase
requirement at any time earlier than December 7, 2022.

 

*           *           *

 

“Subsidiary Debt Amount” means at any time, without duplication, the aggregate
principal amount of Debt incurred by any and all Subsidiaries (other than JRG
Reinsurance) under Section 6.01(a)(viii) that is outstanding at such time.

 

(K)         Section 2.01(a) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

 

(a)          Subject to the terms and conditions set forth in this Agreement,
each Lender having a Secured Facility Commitment agrees, from time to time
during the Revolving Availability Period, to purchase participations in Secured
Facility Letters of Credit, on a

 

 4 

 

 

secured basis (the “Secured Facility”); provided that no Secured Facility Letter
of Credit shall at any time result in (i) such Lender’s Secured Facility
Exposure exceeding the lesser of (A) its Secured Facility Commitment and (B) its
Percentage of the aggregate Collateral Value of the Eligible Collateral then
held by the Administrative Agent, or (ii) the Total Outstanding Secured Facility
Amount exceeding the lesser of (A) the Total Secured Facility Commitment then in
effect and (B) the aggregate Collateral Value of the Eligible Collateral then
held by the Administrative Agent. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may request Secured
Facility Letters of Credit. Loans shall not be available under the Secured
Facility.

 

(L)         Section 2.01(c) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

 

(c)          [Reserved];

 

(M)        Section 2.09(a) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

 

(a) Each Borrower jointly and severally unconditionally promises to pay to the
Administrative Agent on the Maturity Date, for the account of each Lender, the
then unpaid principal amount of such Lender’s Loans.

 

(N)         Section 4.02(e) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

 

(e)         In the case of the issuance of a Secured Facility Letter of Credit,
the Borrowers shall have pledged with the Administrative Agent pursuant to the
Security Documents Eligible Collateral having a Collateral Value of not less
than the amount of such Letter of Credit.

 

(O)         Clause (vi) and clause (viii) of Section 6.01(a) of the Credit
Agreement are hereby amended and restated in their entirety to provide,
respectively, as follows:

 

(vi)         Guarantees permitted under Section 6.04(a), Subordinated Debt and
Hybrid Securities;

 

*           *           *

 

(viii)       additional Debt not to exceed $150,000,000 in aggregate principal
amount at any time outstanding as to the Parent and its Subsidiaries on a
Consolidated basis; provided, however, that the Subsidiary Debt Amount shall not
at any time exceed an amount equal to $10,000,000, minus the Guarantor
Guaranteed Amount at such time;

 

 5 

 

 

(P)          Clause (vii) of Section 6.02 of the Credit Agreement is hereby
amended and restated in its entirety to provide as follows:

 

(vii)       Cash and investment property (other than Equity Interests in any
Subsidiary) deposited as collateral to secure letter of credit and other Debt
permitted under clause (vii) and clause (viii) of Section 6.01(a), but only so
long as the sum of (A) the aggregate undrawn amount of letters of credit secured
thereby, plus (B) the aggregate amount of unreimbursed letter of credit drawings
secured thereby, plus (C) the aggregate unpaid balance of loan principal or
other Debt secured thereby, in each case under both such clauses (vii) and
(viii) taken together, does not at any time exceed $150,000,000; and

 

(Q)         Clause (iv) of Section 6.04(a) of the Credit Agreement is hereby
amended and restated in its entirety to provide as follows:

 

(iv) (A) the Payment Guaranties, (B) Investments by a Loan Party and its
Material Subsidiaries in their respective Subsidiaries; provided that the Loan
Parties’ Investments in Foreign Subsidiaries acquired or formed after the
Restatement Effective Date that are not organized under the Laws of Bermuda
(exclusive of the Parent’s Investment in James River UK upon and subject to the
terms and conditions of this Agreement) shall not exceed $10,000,000 in the
aggregate as to all Loan Parties in any Fiscal Year, (C) Guarantees by one or
more of the Guarantors of the Debt of a Borrower permitted under clause (viii)
of Section 6.01(a), provided that the Guarantor Guaranteed Amount shall not at
any time exceed an amount equal to $10,000,000, minus the Subsidiary Debt Amount
at such time, and (D) Guarantees by JRG Reinsurance of any Debt of the Parent
permitted under clause (i) or cause (viii) of Section 6.01(a),

 

(R)         Section 6.10 of the Credit Agreement is hereby amended and restated
in its entirety to provide as follows:

 

Section 6.10.         Restrictive Agreements. No Loan Party shall, nor shall it
permit any of its Material Subsidiaries to, directly or indirectly, enter into
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition on:

 

(a)          the ability of such Loan Party or any Material Subsidiary to create
or permit to exist any Lien on any of its property or

 

(b)          the ability of any Material Subsidiary to:

 

(1)         pay dividends or other distributions with respect to any shares of
its capital stock,

 

(2)         make or repay loans or advances to such Loan Party or any other
Material Subsidiary, or

 

 6 

 

 

(3)         Guarantee Debt of a Loan Party or any other Material Subsidiary;

 

provided, however, that:

 

(i)the foregoing shall not apply to prohibitions, restrictions or conditions at
any time and from time to time imposed by law or by any Loan Document,

 

(ii)the foregoing shall not apply to customary prohibitions, restrictions or
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such prohibitions, restrictions or conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,

 

(iii)clause (a) of this Section shall not apply to prohibitions, restrictions or
conditions imposed by any agreement relating to secured Debt permitted by this
Agreement if such prohibitions, restrictions or conditions apply only to the
property securing such Debt,

 

(iv)clause (a) of this Section shall not apply to customary provisions in leases
and other contracts restricting the assignment thereof,

 

(v)clause (a) of this Section shall not apply to prohibitions, restrictions or
conditions imposed by any agreement relating to Debt permitted by this Agreement
that expressly excludes from such prohibitions, restrictions or conditions Liens
that secure any or all of the Debt and other obligations of the Loan Parties at
any time and from time to time under the Loan Documents,

 

(vi)clause (b)(2) of this Section shall not apply to prohibitions, restrictions
or conditions imposed by any agreement relating to Debt permitted by this
Agreement that expressly excludes from such prohibitions, restrictions or
conditions any and all loans or advances required or permitted to be made or
repaid to a Loan Party or a Material Subsidiary pursuant to this Agreement or
any other Loan Document, and

 

(vii)clause (b)(3) of this Section shall not apply to prohibitions, restrictions
or conditions imposed by any agreement relating to Debt permitted by this
Agreement that expressly excludes from such prohibitions, restrictions or
conditions any Guarantee of any or all of the Debt and other obligations of the
Loan Parties at any time and from time to time under the Loan Documents.

 

(S)         The words “or other Hybrid Securities” are hereby inserted into
Section 6.16(b) of the Credit Agreement immediately after the words “Trust
Preferred Securities Notes” in each of the two instances where those words
appear therein.

 

 7 

 

 

(T)          The second proviso in the paragraph at the end of Section 7.02 of
the Credit Agreement is hereby deleted in its entirety, and such paragraph is
amended and restated in its entirety to provide as follows:

 

provided that, notwithstanding anything to the contrary contained in the
foregoing, collateral, including Eligible Collateral, pledged as security for
Debt and other obligations under the Secured Facility shall be applied first to
the payment of such Debt and obligations under the Secured Facility and shall be
applied to the remaining Debt and other obligations hereunder and under the
other Loan Documents only after and subject to the satisfaction in full of all
such Debt and obligations under the Secured Facility.

 

(U)         Section 9.03(c) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

 

(c)          [Reserved];

 

(V)         Section 10.01 of the Credit Agreement is hereby amended and restated
in its entirety to provide as follows:

 

Section 10.01.         Joint and Several Obligations. By signing this Agreement,
each Borrower agrees that it is liable, jointly and severally with the other
Borrowers, for the payment of the notes and all Debt and other obligations of
the Borrowers under this Agreement and the other Loan Documents, and that the
Administrative Agent and any Lender can enforce such Debt and obligations
against any Borrower, in such Agent’s or such Lender’s sole and unlimited
discretion.

 

(W)       The first sentence of Section 10.04 of the Credit Agreement is hereby
amended and restated in its entirety to provide as follows:

 

If any payment received by the Administrative Agent or any Lender and applied to
the Debt and other obligations hereunder and under the other Loan Documents is
subsequently set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of a Borrower or any other obligor), the Debt and other
obligations hereunder and under the other Loan Documents to which such payment
was applied shall be deemed to have continued in existence, notwithstanding such
application, and each Borrower shall be jointly and severally liable for such
Debt and other obligations as fully as if such application had never been made.

 

 8 

 

 

(X)         The Amended and Restated Pricing Schedule attached to this First
Amendment as Attachment 1 replaces and restates in its entirety the Pricing
Schedule attached to the Credit Agreement.

 

2.            Amendment Effective Date; Conditions Precedent. The amendments set
forth in Paragraph 1, above, shall not be effective unless and until the date on
which all of the following conditions precedent have been satisfied (such date
of effectiveness being the “Third Amendment Effective Date”):

 

(a)          Officer’s Certificate. On the First Amendment Effective Date, after
giving effect to the amendment set forth in Paragraph 1, above, (i) there shall
exist no Default, and a Financial Officer or other executive officer of each
Borrower, on behalf of such Borrower, shall have delivered to the Administrative
Agent written confirmation thereof dated as of the First Amendment Effective
Date, (ii) the representations and warranties of the Borrowers under Article 3
of the Credit Agreement shall have been reaffirmed in writing by each Borrower
as being true and correct in all material respects as of the First Amendment
Effective Date (unless and to the extent that any such representation and
warranty is stated to relate solely to an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such earlier date), (iii) each Borrower shall have delivered a
certificate of its secretary or assistant secretary confirming that its
execution, delivery and performance of this First Amendment have been authorized
by all necessary corporate or company action, and (iv) each Borrower shall have
reaffirmed in writing that the Regulatory Condition Satisfaction remains
effective.

 

(b)          First Amendment. The Administrative Agent or the Special Counsel
(defined below) shall have received from each Borrower and each Lender either
(i) a counterpart of this

 

 9 

 

 

First Amendment signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or email
transmission of a signed signature page of this First Amendment) that such party
has signed and delivered a counterpart of this First Amendment.

 

(c)          Guarantor Confirmations. Each of James River and James River UK
shall have executed and delivered to the Administrative Agent a confirmation of
its Payment Guaranty in form and substance reasonably satisfactory to the
Administrative Agent, accompanied by such certifications regarding good standing
and authorization as the Administrative Agent may reasonably request.

 

(d)          Amendment Fee; Agent Expenses. The Borrowers shall have paid or
caused to be paid to the Administrative Agent (i) an amendment fee in the
aggregate amount of Fifty-three Thousand Seven Hundred Fifty Dollars ($53,750)
for the ratable benefit of the Lenders in proportion to their respective Secured
Facility Commitments and Unsecured Facility Commitments and (ii) all fees and
other amounts due and payable on or prior to the First Amendment Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including fees, charges and disbursements of the Special
Counsel) required to be reimbursed or paid by the Borrowers hereunder, under any
other Loan Document or under said fee letter agreement.

 

(e)          Legal Matters. All legal matters incident to this First Amendment
and the consummation of the transactions contemplated hereby shall be reasonably
satisfactory to Squire Patton Boggs (US) LLP, Cleveland, Ohio, special counsel
to the Administrative Agent (the “Special Counsel”).

 

 10 

 

 

Notwithstanding the foregoing, if the First Amendment Effective Date has not
occurred on or before June 15, 2017, this First Amendment shall not become
effective and shall be deemed of no further force and effect.

 

3.            Pledge Agreement Modification. To conform to certain of the
amendments set forth in Paragraph 1, above, the Pledge Agreement between the
Administrative Agent and JRG Reinsurance is hereby amended by deleting the
following words from the definition of “Secured Obligations” in Section 1.1 of
such Pledge Agreement:

 

“that, notwithstanding anything to the contrary herein or in any other Loan
Document, Pledged Collateral pledged by the Pledgor shall not secure the Debt or
other obligations of any other Borrower under the Credit Agreement and the other
Loan Documents; and provided further”

 

4.            No Other Modifications. Except as expressly provided in this First
Amendment, all of the terms and conditions of the Credit Agreement and the other
Loan Documents remain unchanged and in full force and effect.

 

5.            Confirmation of Obligations. Each Borrower hereby affirms as of
the date hereof all of its respective Debt and other obligations to each of the
Lender Parties under and pursuant to the Credit Agreement and each of the other
Loan Documents and that such Debt and other obligations are owed to each of the
Lender Parties according to their respective terms. Each Borrower hereby affirms
as of the date hereof that there are no claims or defenses to the enforcement by
the Lender Parties of the Debt and other obligations of such Borrower to each of
them under and pursuant to the Credit Agreement or any of the other Loan
Documents.

 

6.            Administrative Agent’s Expense. The Borrowers agree to reimburse
the Administrative Agent promptly for its reasonable invoiced out-of-pocket
costs and expenses incurred in connection with this First Amendment and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and expenses of the Special Counsel.

 

 11 

 

 

7.            Governing Law; Binding Effect. THIS FIRST AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
AND SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWERS, THE LENDERS
AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 

8.            Counterparts. This First Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any party
hereto may execute and deliver a counterpart of this First Amendment by
delivering by facsimile or email transmission a signature page of this First
Amendment signed by such party, and any such facsimile or email signature shall
be treated in all respects as having the same effect as an original signature.
Any party delivering by facsimile or email transmission a counterpart executed
by it shall promptly thereafter also deliver a manually signed counterpart of
this First Amendment.

 

9.            Miscellaneous.

 

(a)          Upon the effectiveness of this First Amendment, this First
Amendment shall be a Loan Document.

 

(b)          The invalidity, illegality, or unenforceability of any provision in
or Obligation under this First Amendment in any jurisdiction shall not affect or
impair the validity, legality, or enforceability of the remaining provisions or
obligations under this First Amendment or of such provision or obligation in any
other jurisdiction.

 

(c)          This First Amendment and all other agreements and documents
executed in connection herewith have been prepared through the joint efforts of
all of the parties. Neither

 

 12 

 

 

the provisions of this First Amendment or any such other agreements and
documents nor any alleged ambiguity shall be interpreted or resolved against any
party on the ground that such party’s counsel drafted this First Amendment or
such other agreements and documents, or based on any other rule of strict
construction. Each of the parties hereto represents and declares that such party
has carefully read this First Amendment and all other agreements and documents
executed in connection herewith and therewith, and that such party knows the
contents thereof and signs the same freely and voluntarily. The parties hereby
acknowledge that they have been represented by legal counsel of their own
choosing in negotiations for and preparation of this First Amendment and all
other agreements and documents executed in connection therewith and that each of
them has read the same and had their contents fully explained by such counsel
and is fully aware of their contents and legal effect.

 

(d)          The obligations of the Borrowers hereunder are joint and several,
all as more fully set forth in Article 10 of the Credit Agreement.

 

10.          Waiver of Jury Trial. Each of the parties to this First Amendment
hereby irrevocably waives all right to a trial by jury in any action, proceeding
or counterclaim (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) arising out of
or relating to this First Amendment, the other LOAN Documents or the
transactions contemplated hereby or thereby. Each party hereto hereby (a)
certifies that no representative, agent or attorney oF any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, and (b) acknowledges
that it and the other

 

 13 

 

 

parties hereto have been induced to enter into this First Amendment by, among
other things, the mutual waivers and certificatION in this section.

 

[No additional provisions are on this page; the page next following is the
signature page.]

 

 14 

 

 

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
hereunto set their hands as of the date first above written.

 

  BORROWERS       JAMES RIVER GROUP HOLDINGS, LTD.         By: /s/ Kevin
Copeland     Kevin Copeland, Chief Investment Officer and Senior Vice President,
Finance         JRG REINSURANCE COMPANY LTD.         By: /s/ Dennis R. Johnson  
  Dennis R. Johnson, Chief Executive Officer

 

 15 

 

 

  ADMINISTRATIVE AGENT       KEYBANK NATIONAL ASSOCIATION, as Administrative
Agent as Lender         By: /s/ James Cribbet     James Cribbet, Senior Vice
President         LENDERS       KEYBANK NATIONAL ASSOCIATION,   as Lender      
  By: /s/ James Cribbet     James Cribbet, Senior Vice President

 

 16 

 

 

[Lender Signatures Continued]

 

  SUNTRUST BANK,   as Lender         By: /s/ Paula Mueller     Name: Paula
Mueller     Title: Director

 

 17 

 

 

[Lender Signatures Continued]

 

  BANK OF MONTREAL,   as Lender         By: /s/ Benjamin Miot     Name: Benjamin
Miot     Title: Vice President

 

 18 

 

 

[Lender Signatures Continued]

 

  THE BANK OF N.T. BUTTERFIELD & SON LIMITED, as Lender         By: /s/ Alan Day
    Name: Alan Day     Title: Vice President         And:  /s/ Raymond Long    
Name: Raymond Long     Title: Vice President

 

 19 

 

 

[Lender Signatures Continued]

 

  FIRST TENNESSEE BANK, N.A.,   as Lender         By: /s/ K. A. Sherman    
Name: K. A. Sherman     Title: Senior Vice President

 

 20 

 

 

[Lender Signatures Continued]

 

  FIRST NATIONAL BANK OF PENNSYLVANIA
(successor by merger to Yadkin Bank), as Lender         By: /s/ Christopher A.
Moore     Name: Christopher A. Moore     Title: Regional President/Senior Vice
President

 

 21 

 

 

ATTACHMENT 1

To

First Amendment to Amended and Restated Credit Agreement dated June 8, 2017

 

Amended and Restated Pricing Schedule

 

PRICING SCHEDULE

 

Leverage Ratio  Pricing Level  Eurodollar
Margin   Base Rate
Margin   Commitment
Fee Rate                   < 0.10 to 1  Level I   1.375%   0.375%   0.150%      
              > 0.10 to 1 and < 0.175 to 1  Level II   1.500%   0.500%   0.200%
                    > 0.175 to 1 and < 0.275 to 1  Level III   1.625%   0.625% 
 0.250%                     > 0.275 to 1  Level IV   1.750%   0.750%   0.300%

 

The Eurodollar Margin, Base Rate Margin and Commitment Fee Rate will be
determined by reference to the Leverage Ratio.

 

For purposes of this Schedule, “Pricing Level” means for any day, the Pricing
Level (I, II, III or IV) indicated on the table above that corresponds to the
Leverage Ratio as of the end of the most recent Fiscal Quarter or Fiscal Year,
as the case may be, for which the Parent delivered financial statements pursuant
to the Loan Documents, effective on the business day immediately following the
date on which such financial statements are delivered to the Administrative
Agent; provided, however, that, at any and all times during which (a) the Parent
is in default of the timely delivery of (1) the financial statements required by
the Loan Documents for any period or (2) the accompanying compliance certificate
required by the Loan Documents, the Eurodollar Margin, Base Rate Margin and
Commitment Fee Rate shall be determined under Pricing Level IV or (b) an Event
of Default has occurred and is continuing, the Eurodollar Margin, Base Rate
Margin and Commitment Fee Rate shall be determined under Pricing Level IV.

 

Pricing Level III shall apply commencing on the First Amendment Effective Date
(as that term is defined in the First Amendment to this Agreement dated June 8,
2017) until adjusted pursuant to the immediately preceding paragraph.

 

By way of clarification and not limitation, the Loans under the Unsecured
Facility shall commence to accrue interest, the Letters of Credit under the
Unsecured Facility shall commence to accrue participation fees, and commitment
fees under the Unsecured Facility shall commence to accrue in each case at rates
per annum reflecting the decreased Applicable Rates as of the Restatement
Effective Date (defined below) and (together with the interest, participation
fees and commitment fees accrued and unpaid prior to the Restatement Effective
Date) shall be payable on the applicable Interest Payment Date next following
the Restatement Effective Date.

 

 

